353 S.W.3d 364 (2011)
Karen BROOKS, Appellant,
v.
James E. O'KELLEY, et al., Respondent.
No. ED 95982.
Missouri Court of Appeals, Eastern District, Division Five.
October 18, 2011.
Rehearing Denied December 5, 2011.
Brendan D. Roediger, Saint Louis University Law Clinic, St. Louis, MO, for Appellant.
James E. O'Kelley, St. Louis, MO, Respondent Acting pro se.
ASFE Ministries, LLC, Linn Creek, MO, Respondent Acting pro se.
Floyd E. Lewis, St. Louis, MO, Respondent Acting Pro Se.
Litzsinger Capital Partners, LLC, St. Louis, MO, Respondent Acting pro se.
Before: KURT S. ODENWALD, C.J., GLENN A. NORTON, J. and GARY M. GAERTNER, J.

ORDER
PER CURIAM.
Appellant Karen Brooks (Brooks) appeals from the trial court's judgment dismissing her action, which sought the rescission of an allegedly fraudulent conveyance of her former property. The trial court dismissed Brooks's claim because she failed to join a mortgage lender as a necessary party, and because the equitable remedy she requested was not available under the facts alleged in her claim. Brooks filed this appeal alleging the trial court erred in denying her claim on grounds of failure to join a necessary party. Finding Brooks failed to appeal the trial court's separate holding dismissing her claim because equity could not afford her a remedy, we affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b)(2).